Case 1:16-cv-10386-LTS Document 317-1 Filed 03/16/20 Page 1 of 7

EXHIBIT 1
Case 1:16-cv-10386-LTS Document 317-1 Filed 03/16/20 Page 2 of 7

 

REFERRAL AND REVENUE SHARE AGREEMENT

This Referral and Revenue Share Agreement (the “Agreement”) is entered into as of 6" December 2011
{the “Effective Date") between thé parties identified below.

THE PARTIE

Hewlett-Packard Financial Services (India) Private Limited of 3 Floor, Calcot Hause, 8/10 M P Shetty
Marg, Tamarind Street, Fort, Mumbai, thdia (“HPFS”)

AND

ICT Company of 239 Commercial Street, Unit B, Malden, MA.02148, USA (“er”)

BACKGI ND
A. HPFS will sel all or part of the Equipment to the Broker under one or more sale documents entered into between
HPFS and the Broker. Equipment sold by HPFS to a Broker is referred ta in this Agreement as “Active Equipment”
8. ICT intends to acquire title to the Active Equipment from Broker and then. arrange for its sale ta third parties,
c. In return for HPFS referring the Opportunity ta remarket the Active Equipment to ICT, ICT will
calculated in accordance with this Agreement. m Tani es tee
AGREEMENT
In consideration of each party's rights and obligations under this Agreement, the parties agree as follows.
1 Detinitions
— terms used in this Agreement and riot otherwise defined will have the meanings ascribed to them in this
on:
Broker: Shinto Creative Elements Private Limited or such other broker nomi
: 1 i . nominated by |
for the sate of any Equipment. : vir
Equipment: The equipment owned by HPFS described in Exhibit A to this Agreement.
2 Acqui: and Sale of the Eqyiornent by

2.1. Prior to HPFS acquiring any Equipment from a Broker, HPFS and ICT will agree the Uni
mor t HP ; 7 t ited States Dollar
{*°USD”) price for the sale of the Equipment. HPFS will sell the Equipment to Broker at an indian Rupees

 
3 0f7
Case 1:16-cv-10386-LTS Document 317-1 Filed 03/16/20 Page

2.2.

2.3.

24,

3.1,

3.2,

3.3.

(*INR”) equivalent of that USD amount. The USD and INR amounts will be Specified in sale agreement
entered into between HPFS and Broker.

ICT will have the sole sight to direct the re-sale of the Active Equipment for a period of 12 fronths

if ICT is unable to fre-market any of the Active Equipment within the Sale Period it will Promptly notify HPFS
in writing, Upon receiving such notification HPS May, at its discretion, elect to extend the Sale Period oy
@ssame control of the sale of the unsold Active Equipment. if HPFS elects to assume control of the unsaid
Active Equipment then HPFS. will make all material decisions related to the on-sale of the Active Equipment
and ICT will comply with ail of HPFS’ Freasonable directions connected to such sale,

Within 45 days of the expiration of the Sale Period ICT will provide a report to HPFS setting out details with
fespect to ICT’s sale of the Active Equipritent (the “Sale Report”). The Sala Report will include the following
information:

3.1.2, Details of the tax exclusive revenue received from the sales calculated in accordance with Section
3.2 {the “Revenue*);

3.1.2. Details of the deductions incurred with respect to the sales calculated in accordance with Sections
3.2and 3.3 (the “Deductions” };

3.1.3. The net revenve calculated by deducting the Deductions from the Revenue (the “net Revenue");
and

3.1.4, The sum {such amount the "Base Cost”) of:

acquire the Active Equipment from Broker).
The amounts referenced jn Paragraphs (a) and {b) will be calculated On a tax inclusive basis except
to the extent that either Broker or ICT is able claim any Input tax credit or other credit with respect
to the relevant sale,

USD (each, a “Foreign Currency") then it will convert the relevant Sale proceeds or costs into USD by using
the spot exchange rate for the Foreign Currency and USD quoted On Bloomberg's Cross-Rates Exchange Rate
(“EXC”) as of the date on which the relevant sate was completed or cost Incurred.

For the purposes af Section 3.2.2, ICT will be permitted to itemize Deductions with Tespect to the on-sale of
the Active Equipment as follows:

 

 

 

 

 
Case 1:16-cv-10386-LTS Document 317-1 Filed 03/16/20 Page 4 of 7

3.2.1. All reasonable out-of-pocket expenses Incurred by ICT with respect to the handling and/or on-sale
of the Active Equipment including, except to the éxtent ICT is entitled to an input tax credit or
other tax credit, any indirect texes Payable with respect to those expenses;

3.3.2. The unrecoverable indirect taxes {if any) paid by ICT with respect to ICT’s acquisition of the Active
Equipment from Broker except to the extent that (a} such cost is included within the calculation of
the Base Cost and/or (b) ICT is able to claim an Input tax credit or other credit with respect to the
acquistion; and

3.3.3, Any damaged equipment debit {*Damaged Equipment Debit”), as calculated under Section 3.4.

For the avoidance of doubt, ICT will not be Permitted to itemize Deductions with respect to:

3.3.4. Any internal costs incurred with respect to the sale of the Active Equipment (including, without
limitation, commissions paid.to employees and internal administration costs); and
3.3.5. Any indirect taxes payable with Fespect to ICTs sale of the Active Equipment to a third party.

3.4, in the event any of the Active Equipment is, as of ICT’s receipt of the Active Equipment, not Operational and
in good working order (any such equipment, the “Damaged Equipment”) and provided that:

3.4.1, The value of the Damaged Equipment exceeds 5% of the Base Cost of all the Active Equipment;

3.4.2. The Damaged Equipment was not damaged in the period between Broker collecting the Active
Equipment from HPFS and delivering ft to ICT; and

3.4.3. The Damaged Equipment is damaged beyond economic repair and has been recycled or retumed
to HPFS;

ICT may claim 3 Damaged Equipment Debit with respect to the Damaged Equipment equal to the Base Cost
of the Damaged Equipment when HPFS sold it to Broker.

4 Revenue Share Payment
ICT will pay HPFS an amount (the “Referral Fee”) equal to:
(Wet Revenue less Bose Cost) multiolied by 0.5

HPFS will invoice (CT for the Referral Fee. The Referral Fee amount is inclusive of any applicable taxes and HPFS'
invoice will be for a total amount, inclusive of any taxes, equal to the Referral Fee.

For the avoidance of doubt, no amount will be payable by HPFS to ICT If the Base Cost exceeds the Net Revenue.

5 Payment Terms
HPFS' invoice for the Referral Fee will be denominated in USD and payable by ICT within 30 days of the date on which
the Invoice is issued. in case of delay in Payment of the Referral Fee, ICT will pay interest on the Unpaid sortion at

2% p.a. above the prime rate quoted by the Wall Street Journal. ICT must make all payments due under this
Agreement without abatement, deduction, withholding or set-off of any kind.

6 Sale Proceeds
ICT will hold ail Revenue on trust for HPFS unti} accounted for in accordance with this Agreement.

7 Audit

 
Case 1:16-cv-10386-LTS Document 317-1 Filed 03/16/20 Page 5 of 7

10

HPFS reserves the right to audit, inspect and make copies of or extracts of ICT's records and processes connected
with ICTs performance under this Agreement at any time with twenty four hours prior notice to ICT.

‘xpO! mpllance

if the re-sale of the Active Equipment requires it to be exported, te-exported or imported, 1CT will be responsible for
complying with all applicable laws and regulations and far obtaining all required export and import authorizations.
ICT acknowledges that the Active Equipment ( including any software and/or source code and/or any technology,
technical data and technical assistance, Including without Simitation blueprints, plans, engineering designs,
specifications, manuals, instructions, and training) obtained by ICT pursuant to this Agreement may be subject to the
export control laws and regulations of the United $tates and other governments. ICT agrees that {i) wil! not export,
re-export, or transfer any such software or source code or any direct product thereof $0 a prohibited destination, or
to nationals of proscribed countries wherever located, without prior authorization from the United States and other
applicable governments and {ii} it will net use such technology, technical data, and technical assistance or the
products thereof in the design, development, or production of nuclear, missile, chemical, or biological weapons and
It will nat transfer such technology, technical data, and technical assistance to 2 prohibited destination, or to
nationals of proscribed countries wherever lacated, without prior authorization from the United States government
and other applicable governments. This Section 8 will survive the expiration or earlier termination of this Agreement,

Risk Of Loss

HPSF will not be responsible for risk of loss to Active Equipment from the moment Broker collects it from HPFS’
Gesignated premises. Risk of loss to the Active Equipment after such time will be a matter to be agréed between (cr,
Broker, their sub-contractor, customers and any other relevant third person.

General Terms

19.1. Taxes
in connection with its sale of the Active Equipment to third parties, ICT will be responsible for paying and

recovering any and ail sales, transactional, use or other taxes {including, without fimitation, any goods and
services, value-added tax, customs duty, sales tax, exelse duty, stamp duty, other duty, governmental
charge, fee, levy or impost).

10.2. PFS Warranti

To the maximuni extent permitted by applicable law, HPF5 makes no ‘warranty whatsoever concerning the

Active Equipment and no such warranty will be implied.

10.3,  HPES Liability
To the fullest extent permitted by Jaw, HPFS’ liability under this Agreement will in NO event exceed the
Referral Fee. In no event will HPFS be liable to ICT for incidental, indirect, exemplary or consequential
damages or for any loss of profits, revenue, interest or goodwill arising in connection with this Agreement.

10.4. indemnity
ICT will indemnify HPFS and its affiliates, officers, directors, agents and employees harmless from and
against any and all claims, actions, proceedings, fosses, expenses {Including reatonable attomeys’ fees),
demands or judgments which result or arise from the ICT’s use, operation, handling, treatment, storage,
disposal, transportatiin, recycling, re-sale or destruction of any Active Equipment. This Section 10.4 will
survive the termination of this Agreement.

10.5. Miscellaneous Term
This Agreement constitutes the entire agreement between the parties with respect ta its subject matter and
Supersedes all orior egreements and understandings, both written and oral, related to tts subject matter,
This Agreement shail be binding upon and inure to the benefit of the parties and their respective successors
and assigns, except that (CT may not assign its cights and obligations under it without the Prior written
consent of HPFS. if any provision of this Agreement shail be held to be invalid, itegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall in no way be affected or impaired. AR
written notices must be sent by certified or first class mail or recognized overnight delivery Service, postage

 

 
Case 1:16-cv-10386-LTS Document 317-1 Filed 03/16/20 Page 6 of 7

prepaid, to each party’s respective address given above or to such other address as eith
give in writing. aao7~

41 Law and Jurisdiction
This Agreement will be governed by the laws of Commonwealth of Massachusetts. The parties consent to the

Jurisdiction of any courts of the Commonwealth of Massachusetts and waive any objection to the
; : venue of
process on the basis that the process has been brought in an inconvenient forum. oF any lagal

22 Counterparts
This Agreement may be executed in multiple counterparts, each of whith shall be deemed an original of equal force

and effect, No changes, modifications or amendments to this
Agreement shall be accepted or made a part hereof unless expressly agreed to in writing by Seller.

The parties have executed this Agreement as of the date and year first above written.
Agreed and Accepted:

I¢T:

Narne:

Titte:

 

 

 

 
Case 1:16-cv-10386-LTS Document 317-1

  

Exhibit A

Filed 03/16/20 Page 7 of 7

 

 

 

 

Part number Product Types Total
0213A015 Others(Power Supply) 18
Power Equipment (Power Supply) 50

0213A01T Others(Power Supply) 1
Power Equipment (Power Supply) 6

O231A0AE Network Product (Switch) 31
Others(Network Product) 40

0231A27N Network Product (AFP Module Cand) 186
G231A27P Network Product (Ethemet Module Card) 316
02314438 Network Product (Transceiver Module) 109
Others(Network Product) 806

0231A563 Network Product (T: Fansceiver Module} 3520
Others(Network Product} 1243

O231A66A Power Equipment (Power Supply} 261
02314720 Others(CablesvCable Accessories) 501
O231A7ZE Others(Cables/Cable Accessories } W441
0231A753 Network Product. (Card) 95
Others(Network Product) 37

0221A81Ww Otheirs(Power Suppty) 30
Power Equipment (Power Supply) 66

D237A86P Network Product (Switch) 55
Others(Network Product) 80

0231A934 Network Product (Switch) 62
Othere(Nefwork Product) 40

0235A08S Network Product (Switch) 486
Others(Neiwork Product) 50

0235A10B Network Product (Switch) 991
Others(Network Product 300

O235A24U Network Product (Switch} 187
Others{Network Product) 62

O235A25N Enclosure 28
Others(Network Proguet) 40

02354266 Network Product {Flrewalt) 92
Others(Network Product) 40

Others(Software} 5

With asset above Others(Power Supply) %
Power Equipment (Power Supply} 50

FAN 28

. Others(FAN) 40
Grand Total 12084

 

 

 

 
